COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In re Diamond Offshore General, LLC
Appellate case number:        01-22-00837-CV
Trial court case number:      2022-14588
Trial court:                  11th District Court of Harris County
       On November 11, 2022, relator, Diamond Offshore General, LLC, filed a petition
for writ of mandamus challenging the trial court’s October 27, 2022 “Order Denying
Diamond’s Motion to Dismiss Based on Mandatory Forum-Selection Clause or, in the
Alternative, Forum Non Conveniens.” On November 22, 2022, the Court requested a
response to the petition for writ of mandamus by real party in interest, Grant Gibson, due
on or before December 12, 2022.
       In its mandamus petition, relator noted that it had filed a motion in the trial court
requesting that the trial court proceedings be stayed pending this Court’s consideration of
the mandamus petition. On December 8, 2022, relator filed an “Opposed Motion for
Immediate Temporary Relief” with this Court, stating that the trial court denied relator’s
request to stay the trial court proceedings. Accordingly, relator requests that this Court
“grant a stay of the litigation” pending this Court’s consideration of the mandamus petition,
and specifically whether the trial court erred in disregarding a purportedly mandatory
forum-selection clause requiring Gibson to bring his case in Bermuda.
       Relator’s “Opposed Motion for Immediate Temporary Relief” is granted. All
proceedings in trial court case number 2022-14588, pending in the 11th District Court of
Harris County, are stayed pending this Court’s consideration of relator’s mandamus
petition.
       It is so ORDERED.

Judge’s signature: _/s/ Amparo Guerra______________________________________
                    Acting individually  Acting for the Court

Date: __December 15, 2022________